DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 06/25/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 06/25/2021 have been fully considered and are persuasive. 
Specifically, the discovered prior art do not teach or suggest the claim limitations of “setting the first other ones of the plurality of variable attributes for the rule expression as the first values to reduce a number of test cases of the rule expression; determining the test result indicates a failure of the rule expression; identifying one of the first other ones of the plurality of variable attributes causing the failure based on the first values”.
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Blue et al. (US PGPUB 2012/0260132) disclose a method for selecting test combination for functional testing coverage of a system under test. Based on an n-wise combination criteria, a subset of the possible combinations of values may be determined A subset of the test suite may be selected such that the selected subset is operative to cover the subset of the determined possible combinations of reduces the size of the test suite while preserving the n-wise combinations coverage of the original test suite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193